DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent App. No. EP16 206 579.1, filed on 12/23/2016.

Information Disclosure Statement
Applicant’s information disclosure statements submitted on 06/21/2019 and 01/29/2021 have been considered and are included in the file.

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 12/22/2020 is acknowledged.  The traversal is on the ground(s) that Stratton does not disclose a closed-off cavity that is at least pre-filled with a fluid as featured in each of the inventions in the groups of I, II, and III.  This is not found persuasive because Stratton does disclose that a cavity (chamber, 12) is pre-filled with fluid (the assembled structure of Stratton discloses that the chamber 12 is filled with grease or other lubricant and therein is pre-filled before the use thereof, Col. 2, lines 21-23).  In Applicant’s response, Applicant states that Col. 2, lines 21-23 discloses that a liquid being pumped cannot 
Applicant further argues that Stratton does not disclose a sealing gap that is formed between two slide rings as featured in the inventions of Group I and III.  Examiner respectfully disagrees.  Stratton discloses of slide rings (rotating disc 28 and collar 20 are held in close bearing contact, Col. 2, lines 33-35) wherein a gap is formed between the two slide rings (lubricant is able to go between the sealing surfaces 36, 38, of the contacting disc 28 and collar 20, Col. 2, lines 30-35, as shown in Fig. 3).  Since lubricant is able to penetrate between the surfaces of the rotating disc 28 and collar 20, there is a gap between the sealing surfaces (36, 38) pertaining to the disc 28 and collar 20.  
The restriction/election requirement is therefore deemed proper and is made FINAL.  Claims 12-20 are examined.  Claims 1-11 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Specification
The disclosure is objected to because of the following informalities:
  In [0014], line 7, “cliosed-off cavity” should read “closed-off cavity”
  In [0044], line 13, “helical spring 8” should read "helical spring 18”
Appropriate correction is required.

Claim Objections
Claims 12, 14 and 17-20 are objected to because of the following informalities:
Claim 12, lines 8-9, “a rotating slide ring rotationally fixedly connected to the shaft protection sleeve” should read “a rotating slide ring rotationally fixed to the shaft protection sleeve”
Claim 12, line 10, “a stationary slide ring rotationally fixedly connected to the carrier” should read “a stationary slide ring rotationally fixed to the carrier”
Claim 12, line 12 recites a “closed cavity”.  Lines 12 and 14 further recite “the closed-off cavity”.  For consistent terminology throughout the claim, “closed-off cavity” should be changed to “closed cavity”.
Claim 14, line 2, “closed-off cavity” should be changed “closed cavity”.
Claim 14, line 3, “the closed-off cavity is only partly filled with the fluid, to a occupy at least 10% to 50% of the cavity volume.” should read “the closed-off cavity is only partly filled with the fluid, the fluid occupying at least 10% to 50% of the cavity volume.”
Claim 17, lines 1-2, “wherein that the cavity sealing ring” should read “wherein the cavity sealing ring”
Claim 17, line 3, “a limb of the U-shape which is on a shaft side is configured…” should read as “a limb of the U-shape, which is on a side of the shaft, is configured…”
Claim 17, line 5, “the cavity” should read “the closed cavity”
Claim 18, line 3, “the rotating slide ring is axially moveably arranged on the shaft protection sleeve” should read “the rotating slide ring is axially moveable on the shaft protection sleeve”
Claim 18, line 4, “the rotating slide ring is subjected to spring force in a direction of the stationary slide ring” should read “the rotating slide ring is subjected to a spring force in a direction toward the stationary slide ring”
Claim 19, line 1, “A cartridge seal according to claim 1” should read “A cartridge seal according to claim 12”.  In an interview conducted on March 8, 2021, Applicant clarified that claim 19 was intended to be dependent on claim 12.  Therefore, the Examiner, for examination purposes will interpret claim 19 as being dependent on claim 12.  
Claim 19, line 2, “the closed-off cavity” should read “the closed cavity”
Claim 19, line 3, “between the sliding surfaces, via a radial gap…” should read “between sliding surfaces of the rotating slide ring and the stationary slide ring via a radial gap…”
Claim 20, line 1, “A cartridge seal according to claim 1” should read “A cartridge seal according to claim 12”.  In an interview conducted on March 8, 2021, Applicant clarified that claim 20 was intended to be dependent on claim 12.  Therefore, the Examiner, for examination purposes will interpret claim 20 as being dependent on claim 12. 
Claim 20, lines 3 and 4 each recite a “fastening ring”.  For consistent terminology with the specification ([0044], lines 5-7), “fastening ring” should read “holding ring”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “X-shaped” and the “W-shaped” ring cross sections of the cavity sealing ring as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Interpretations

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Fixing means in line 5 of claim 12; corresponding structure is found in [0044], lines 4-10.
Sealing means in line 6 of claim 18; corresponding structure is found in [0044], lines 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Further, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Sealing means in claim 15, line 2.  The claim in lines 3-5 recites sufficient structure associated with the sealing means.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “wherein the closed cavity is arranged between the shaft protection sleeve, the carrier and the stationary slide ring, or on the carrier or on the stationary slide ring”.  The claim is indefinite because it is unclear what is required by the claim with regards to the alternative limitations recited.  The limitations “or on the carrier” and “or on the stationary slide ring” render the claim unclear because it is unknown which structural features (i.e., the protection sleeve, the carrier, and the stationary ring) are not required in the alternative forms of the claim.  For example, it is unclear whether the entire limitation “between the shaft protection sleeve, the carrier, on the stationary slide ring”.  Therefore, due to the alternative limitations recited in the claim, it is unclear which structural features of the claim are required in the alternative forms of the claim.  Since it is unclear of what is required by the claim, the metes and bounds of the claim cannot be determined, which renders the claim indefinite.
For examination purposes, the Examiner interprets the claim to recite wherein the closed cavity is arranged between the shaft protection sleeve, the carrier and the stationary slide ring.
Claims 15-17 are also indefinite due to their dependency on claim 13.
Claim 20 recites the limitation "the cavity sealing ring" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter (U.S. 3,762,724).
Regarding claim 12, Porter discloses a cartridge seal (17, shown in Fig. 1) for sealing a shaft (14) with respect to a casing (11), as a shaft seal arrangement (the arrangement disclosed in Fig. 1) for a centrifugal pump (10, Col. 2, lines 20-30), the cartridge seal comprising: a shaft protection sleeve (18); fixing means (25) for providing a rotationally fixed connection of the shaft protection sleeve (18) to the shaft (14; a rotationally fixed connection is provided in Fig. 1 wherein the holder 25 is mounted for rotation with the shaft 14 and mounted to an end of the sleeve 18, Col. 2, lines 33-44); a carrier (43, Col. 2, lines 57-58) for integrating the cartridge seal into a casing opening (as shown in Fig. 1, carrier 43 (Col. 2, lines 57-67) positions the cartridge seal arrangement (17) within the shaft opening 12, and therein allows the cartridge seal to be integrated into the casing opening of the centrifugal pump), a rotating slide ring (29, Col. 2, lines 52-56) rotationally fixedly connected to the shaft protection sleeve (18, rotating slide ring 29 is mounted in the recess of holder 25, Col. 2, lines 37-38, and the rotating ring 29 is prevented from rotating relative to the holder, Col. 2, lines 40-45.  Since the holder 25 is rotationally fixed to the shaft 14 and sleeve 18 (Col. 2, lines 34-36) and the rotating ring 29 is coupled to the holder 25, the rotating ring 29 is therefore rotationally fixedly connected to the sleeve 18), a stationary slide ring (40) which is rotationally 
Regarding claim 19, the Examiner has interpreted the claim to be dependent on claim 12, as explained above.  Porter discloses wherein the closed-off cavity (65) is connected to the sealing gap (as explained above, oil from closed cavity 65 flows through carrier 43 (section labeled “z” in Fig. 1’ below, Col. 3, lines 21-25) in order to lubricate the mating face of the seal rings 29, 40, Col. 3, lines 38-45. Since the oil lubricates the mating faces between the seal rings 29, 40, there is a sealing gap between the rings 29, 40) between the sliding surfaces (mating surfaces of rings 29, 40, which slide since they are abrasion-resistant to resist wear, Col. 2, lines 52-56), via a radial gap (“g” labeled in Fig. 1’ is a radial gap since the stationary ring 40 is radially 

    PNG
    media_image1.png
    634
    725
    media_image1.png
    Greyscale

Fig. 1’
Regarding claim 20, The Examiner has interpreted the claim to be dependent on claim 12, as explained above.  Porter discloses wherein the shaft protection sleeve (18) passes through the carrier (43, as shown in Fig. 1, sleeve 18 passes through the carrier 43) and is connected to a fastening ring (“fastening ring” is interpreted as the corresponding structure for “fixing means” recited in claim 12, and therein the fastening ring is disclosed in Porter as the seal ring holder 25) which is provided for the rotationally fixed connection of the shaft protection sleeve (14) to the shaft (4; a rotationally fixed connection is provided in Fig. 1 wherein the holder 25 is mounted for rotation with the shaft 14 and mounted to an end of the sleeve 18, Col. 2, lines 33-44), and the fastening ring (25) forms a wall (labeled “w” in Fig. 1’) which is adjacent the .

Claims 12-13 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vasagar (U.S. 10,677,247).
Regarding claim 12, Vasagar discloses a cartridge seal (20, shown in Fig. 4, Col. 4, lines 54-62) for sealing a shaft (21) with respect to a casing (42, Col. 8, line 61), as a shaft seal arrangement (the arrangement disclosed in Fig. 4) for a centrifugal pump (Col. 1, lines 43-50), the cartridge seal comprising: a shaft protection sleeve (22); fixing means (39, Col. 7, lines 3-11) for providing a rotationally fixed connection of the shaft protection sleeve (22) to the shaft (21; holes 77 along the sleeve 22 each separately align with a threaded hole 75 of collar 39 such that set screws 40 inserted therein engage the shaft 21 to secure both the collar 39 and the sleeve 22 to the rotating shaft 22, Col. 7, lines 3-11, which provides for a rotationally fixed connection, as shown in Fig. 4); a carrier (30, Col. 7, lines 48-57) for integrating the cartridge seal into a casing opening (as shown in Fig. 4, carrier 30 positions the cartridge seal arrangement (which comprises seal ring 24) within the shaft opening (region below the bottom surface of casing 42), and therein allows the cartridge seal to be integrated into the casing opening of the centrifugal pump), a rotating slide ring (23, Col. 7, lines 17-34) rotationally fixedly connected to the shaft protection sleeve (rotatable seal ring 23 rotates with the sleeve 22 and shaft 21, Col. 7, lines 32-34), a stationary slide ring (24) which is rotationally fixedly connected to the carrier (stationary ring 24 is rotationally coupled to the carrier 

    PNG
    media_image2.png
    690
    663
    media_image2.png
    Greyscale

Fig. 4’


    PNG
    media_image3.png
    578
    785
    media_image3.png
    Greyscale

Fig. 4’’

Regarding claim 18, Vasagar discloses wherein the rotating slide ring (23) is axially moveably (Col. 7, lines 18-20) arranged on the shaft protection sleeve (22), the rotating slide ring (23) is subjected to spring force (from springs, 32, Col. 8, lines 10-23) in a direction of the stationary slide ring (24, compressed spring 32 communicates a force onto carrier 30 which transmits the spring force in the direction toward stationary ring 24, which is then exerted on rotating slide ring 23, Col. 8, lines 15-18) and a sealing means (O-ring 27, Col. 7, lines 25-30) seals the rotating slide ring (23) with respect to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Porter (U.S. 3,762,724).
Regarding claim 14, Porter does not specifically disclose wherein the closed-off cavity (Porter, 65) is only partly filled with the fluid, to occupy at least 10% to 50% of the cavity volume. 
Porter, however, does teach that the fluid (i.e., oil) supplied in the oil-filled chamber 65 serves to lubricate the mating faces of the seal rings 29, 40 (Col. 3, lines 38-41) in order to reduce wear of the engaged mating faces of the rings (Col. 3, lines 43-45).  Porter further discloses that the amount of oil filled in the chamber 65 allows for a constant supply of oil to the engaged faces of the rings 29, 40 (Col. 3, lines 41-42).  
A low oil supply, will result in inadequate lubrication causing premature wear of the rings due to the friction between the sliding surfaces of the rings, while excessive oil usage results in an efficient use of the oil that can cause excessive internal oil fluid pressure, which can cause premature failure of sealing rings used to seal the oil 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the working ranges of the volume that the fluid occupies within the closed cavity (Porter, 65) as it is known that optimizing the amount of oil filled within the chamber results in the optimization of the lubrication of the mating faces of the seal rings 29, 40 (Porter, Col. 3, lines 38-41) in order to reduce wear of the engaged mating faces of the rings (Col. 3, lines 43-45).  Therein, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05 (II)).  

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 15, Vasagar fails to disclose wherein the sealing means for sealing the carrier with respect to the shaft protection sleeve comprises a cavity sealing ring configured as a lip seal and/or labyrinth seal. Vasagar does not disclose of a seal that seals the carrier (30) with respect to the sleeve (22).  Vasagar discloses of an O-ring (29) sealing the carrier (30) with respect to the stationary seal ring (24) and of another O-ring seal (34) sealing the carrier (30) with respect to a gland (31).  It would not have been obvious to one of ordinary skill to insert a seal such that the carrier (30) 
Claims 16-17 are allowable due to their dependency on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wolford et al. (U.S. 4,342,538) discloses of a mechanical shaft seal for centrifugal pumps.
Mayer et al. (U.S. 3,746,350) discloses of a seal assembly for a pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/11/2021